 Case 18-30623       Doc 1278     Filed 01/07/20    Entered 01/07/20 16:39:24        Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 NEW HAVEN DIVISION


                                                          CHAPTER 11
  fu Re:
                                                          CASE NO. 18-30623 (AMN)
  THE ROSEGARDEN HEALTH AND
  REHABILITATION CENTER LLC, et al.,                      (Joint Administration)

           Debtors                                        Re: ECFNo. 1174


                ORDER AUTHORIZING TRUSTEE TO WIND DOWN AND
            CEASE TO OPERATE BRIDGEPORT HEALTH CARE CENTER, INC.

       Before the Court is the Motion for Order Authorizing the Trustee to Wind Down and Cease to

operate Bridgeport Health Care Center, Inc. and for Related Relief (the "Motion") filed by Jon Newton,

the Chapter 11 Trustee (the "Trustee") for the jointly administered estates of The Rosegarden Health and

Rehabilitation Center LLC ("Rosegarden") and Bridgeport Health Care Center Inc. ("Bridgeport

Health"; together with Rosegarden, the "Debtors"), by and through his counsel, Reid and Riege, P.C.

ECF No. 1174. Objections to the Motion were filed by Council 4, American Federation of State

County and Municipal Employees (the "Union"), Bridgeport Health Care Realty, Inc. (the "Landlord"),

Paradise Realty of Waterbury, LLC, People's United Bank, and the United States Secretary of Labor.

ECF Nos. 1215, 1218, 1219, and 1220. An evidentiary hearing to consider the Motion was held on

November 20, 2019, with testimony from Katherine Sacks, the Chief Operating Officer for

Bridgeport Health; Kathleen Shaughnessy, a principal cost analyst for the State of Connecticut

Department of Social Services; and Jonathan Starble, general counsel for I-Care Health

Management, LLC ("I-Care"). Continued hearings to consider the Motion were held on November

21, December 13, and December 20, 2019.         At the conclusion of the December 20 hearing, the

Union, the Landlord and People's United Bank withdrew their objections to the Motion after
Case 18-30623        Doc 1278   Filed 01/07/20     Entered 01/07/20 16:39:24         Page 2 of 3




 it was reported I-Care had withdrawn its offer to acquire Bridgeport Health and the real

 property owned by the Landlord. Following the hearing, on December 31, 2019, the United

 States Secretary of Labor withdrew its objection. ECF No. 1273.

         After review and consideration of the record of this case, including the testimony

 presented by the witnesses on November 20, 2019, the reported withdrawal of I-Care's

 offer to acquire the nursing home, the withdrawal of all written objections to the Motion,

 the reports of the Patient Care Ombudsman (see, ECF No. 1228, p.5, "[T]he risk of

 maintaining operations and the potential trauma of a sudden and unplanned closure

 [resulting from a sudden infrastructure or staffing emergency] would be greater than a

 planned closure under Court supervision."), as well as the comments and concerns of

 residents of the Bridgeport Health nursing home who participated in several hearings by

 telephone, and as I discussed during a hearing held on January 7, 2020, I find there is sufficient

 cause to grant the requested relief pursuant to 11 U.S.C. § 363.

         ACCORDINGLY, it is hereby:

         ORDERED: That, the Motion, ECF No. 1174, is GRANTED, as set forth herein; and it

 is further

        ORDERED: That, the Trustee is authorized to wind down and       J\nn       to Nevins
                                                                           cease:M..  operate the
                                                                      1btit"'f:..,9e:._~~]14,z
                                                                           ~~d
 Bridgeport Health Care Center skilled nursing facility, as more fully set forth  in the Motion,

 and it is further

         ORDERED: That, in accordance with 42 U.S.C. § 1320a-7j(h)(l)(C), the Trustee

 shall seek and obtain approval of a facility closing plan for Bridgeport Health Care Center (the

 "Closing Plan") from the Department of Public Health for the State of Connecticut ("DPH");

 and it is further
   Case 18-30623        Doc 1278      Filed 01/07/20      Entered 01/07/20 16:39:24          Page 3 of 3




       ORDERED: That, upon the Trustee’s receipt of DPH’s approval of the Closing Plan, the Trustee

shall file in this case a notice of DPH’s approval of the Closing Plan; and it is further

       ORDERED: That, with respect to the 60-day notice that must be contained in the notice of

facility closing, pursuant to applicable federal regulations, the Trustee shall file in this case a notice of

when such 60-day notice was served upon the parties required to receive it; and it is further

        ORDERED: That, with respect to the 30-day notice that must be provided to each resident of

Bridgeport Health Care Center before a resident may be discharged in accordance with Conn. Gen. Stat. §

19a-535(c)(1), the Trustee shall file in this case a notice of when such 30-day notices were served upon

the parties required to receive them; and it is further

        ORDERED: That, the Trustee shall not seek to waive the 60-day notice provided in the

Worker Adjustment and Retraining Notification Act, 28 U.S.C. § 2101, et seq.; and it is further

        ORDERED: That, on February 19, 2020, at 11:30 a.m., the Court shall hold a status conference

(in which the Ombudsman shall participate) regarding the status of the closing of the Bridgeport

Health Care Center skilled nursing facility located at 600 Bond Street, Bridgeport, Connecticut.

                                      Dated this 7th day of January, 2020, at New Haven, Connecticut.
